The plaintiff in error brings this case here for review, first, on the general grounds; and, second, on exceptions to the charge of the trial court.
1. The jury was authorized to find, under the evidence, that the defendant officer did not so much as put his hands on the plaintiff or receive any article of property from her, notwithstanding her testimony to the contrary. The evidence supported the verdict.
2. While the judge's charge to the jury may contain inaccuracies of statement, none of the objections to it point to any material error which would warrant a reversal.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.
       DECIDED NOVEMBER 4, 1940. REHEARING DENIED DECEMBER 18, 1940. *Page 100